DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16. 2021 has been entered.
 
Response to Amendment
Based on the amendment, the claims have been reviewed and the rejection under 35 USC 101 is being maintained, see below.

Response to Arguments
Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive. Applicant argues that the independent claims now combines a set of filters to Id. Applicant further argues that the additional step adds the practical application to further refine the ranked list of attributes and provide a better output to an end user. 
Examiner respectfully disagrees with Applicant’s position. Specifically, the claims are structured in a manner that is directed to an intended use rather than a practical application, and it does not appear that the claims require anything more than ranking. Specifically, the claims broadly recite “ranking, via a page-ranking analysis, semantically similar input data elements” it is unclear how the ranking occurs through the “page ranking analysis” and it is also noted that “semantically similar” is a relative term and interpreting this claimed element under the BRI standard leaves room for a broad range of interpretation. Next, “to create a ranked list of attributes that are grouped together in columns” does not necessarily require creating a ranked list. Further features are included such as “each of the columns of the ranked list are weighted and merged together to output a single ranked list.” 
The claims currently recite a concept of ranking, and combining elements. However, the claims do not specifically describe or provide detail that sufficiently places the claimed subject matter into a practical application. The Specification may provide details on how the claimed features are being implemented; however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to claim 21, the claim has been added to further include mapping and indexing. However, the claims are recited in a broad manner that does not incorporate the  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 10 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 recite “a data string corresponding to instances of classes of data in a separate structured data and a data string corresponding to the instances.” It is unclear whether “a data string” first introduced is the same as “a data string” that is later claimed. Applicant should consider using “a first data string” and “a second data string.” It is also unclear from the claim what is meant by “corresponding to”.  The dependent claims are rejected for at least the same 
It is unclear whether certain claimed features are required by the claims. “Each of the columns of the ranked list are weighted and merged together to output a single ranked list, according to a type of ranking to augment an input of structured data and populate with a data string corresponding to instances of classes of data in a separate structured data and a data string corresponding to the instances, the ranked list of attributes being refined by combining a set of filters, wherein the page-ranking analysis is based on a publication date of the structured data and an age of the structured data. These features are defined as having these characteristics, but it is unclear whether the method, medium or system produces these features. Applicant can overcome this rejection by amending the passive limitations to positively reciting the features, such as by adding a “creating” step, “weighing and merging” step, “outputting” step, refining step.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9, 10 and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Independent claim 1 recites a method, independent claim 2 recites a non-transitory computer-readable recording medium, and independent claim 3 recites a system. Therefore, Step 1 is satisfied for claims 1-7, 9, 10 and 17-21. Step 2A Prong One: The independent claims recite semantically similar input data elements ranked to create a ranked list of attributes that are 
In other words, the independent claims relate to ranking semantically similar input data elements using weights and merging columns together to output a single ranked list. A page-ranking analysis is used in the ranking that includes a publication date and an age of the structured data. The claimed comparison is an observation or evaluation based on the obtained information and the information that then used to perform a ranking to update a list. These observations or evaluations are acts that can be practically performed in the human mind, similar to the mental thought processes that occur when a pool maintenance worker looks at the water level in the pool in the morning and notices that the water level is much lower than normal, and then determines that because this has never happened before even in similar weather conditions, there might be a leak in the pool because the lowered water level cannot be accounted for by overnight evaporation. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Furthermore, the manner in which the claims recite merging or combining recited at a high level of generality and appears to be similar 
As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(II). Thus, for purposes of further discussion, this example considers limitations of comparing deletion temporal information to a temporal information of a data protection operation as a single abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a computer implemented method, a computing system, a processor, medium and memory. The computing system, a processor, medium and memory are so generically (no details whatsoever are provided other than that they are a memory, display and processor) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an 
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that the record keeper used to perform (e.g., the mental inspection and evaluation of comparing files), using the computer components as a tool. While this type of automation improves the improves the ranking of information (by minimizing or eliminating the need for mentally evaluating the file attributes), there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or 

Conclusion
The prior art made of record, listed on PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD L BOWEN/Primary Examiner, Art Unit 2165